COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:      Chambers County, Texas v. Pelco Construction Company

Appellate case number:    01-18-00832-CV

Trial court case number: CV26356

Trial court:              344th District Court of Chambers County

       Appellee Pelco Construction Company filed a motion for en banc reconsideration. After
consideration, the en banc court denies the motion for en banc reconsideration.

Judge’s signature: /s Sherry Radack
                   Acting for the Court

En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: February 10, 2022